Exhibit 99.1 FOR IMMEDIATE RELEASE Rentech Appoints Dan J. Cohrs as Chief Financial Officer LOS ANGELES (October 23, 2008) – Rentech, Inc. (AMEX: RTK) today announced the appointment of Dan J. Cohrs as Executive Vice President and Chief Financial Officer (CFO). Mr. Cohrs’ appointment was effective on October 22, 2008. Doug Miller, who served as Interim Chief Financial Officer during the past few months, will continue his duties as Chief Operating Officer of Rentech. Mr. Cohrs has more than 20 years of experience in corporate finance, strategy and planning, and mergers and acquisitions. He has held senior positions in companies ranging from start-ups to industry-leading multinationals such as Marriott, Northwest Airlines, GTE and Global Crossing. In those positions, Mr.
